Citation Nr: 0325045	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-09 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran who served 
during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2003, the Board denied the 
appellant's claim seeking DIC benefits based upon a service-
connected cause of the veteran's death.  It was necessary at 
that time to postpone further appellate consideration of the 
§ 1318 claim because a stay on the review of those claims was 
in effect pursuant to the directions of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs (NOVA I), 260 F.3d 1365 
(Fed. Cir., 2001).  The Federal Circuit Court subsequently 
approved the current provisions of 38 C.F.R. § 3.22, 
effective January 21, 2000, in NOVA II, 314 f.3d 1373 (Fed. 
Cir., 2003), and the Board's stay on the current claim was 
then lifted in Chairman's Memorandum 01-03-09 (April 8, 
2003).  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The veteran died in May 1998.  

3.  At the time of his death, the veteran had not been rated 
by VA as totally disabled due to his service-connected 
disabilities for the 10 years immediately preceding his 
death, nor was a claim seeking increased disability benefits 
pending at the time of his death.  

4.  The current claim pursuant to 38 U.S.C.A. § 1318 was 
filed in February 2000.  


CONCLUSION OF LAW

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
not established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts in this case have been fully developed 
and are not in dispute.  The Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
has no effect upon an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  

As pertinent to this appeal, DIC benefits are payable to a 
veteran's survivors as if the veteran's death were service-
connected if the veteran was in receipt of, or entitled to 
receive, disability compensation benefits at the time of 
death for a service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death.  38 U.S.C.A. 
§ 1318(b)(1); 38 C.F.R. § 3.22.  

For the purposes of § 1318, "entitled to receive" means 
that, at the time of death, the veteran had service-connected 
disability rated totally disabling by VA, with exceptions not 
pertinent to the present appeal.  38 C.F.R. § 3.22(b), 
effective January 21, 2000.  The present claim pursuant to 
38 U.S.C.A. § 1318 was filed in February 2000, and it is 
therefore subject to the foregoing regulation.  

At the time of the veteran's death in May 1998, service 
connection was in effect for schizophrenic reaction, rated 50 
percent disabling, and for the residuals of a gunshot wound, 
rated 30 percent disabling.  The combined rating for the 
service-connected disabilities was 70 percent.  A claim for 
an increased rating for one or both service-connected 
disabilities, or a claim for a total rating based on 
unemployability due to service-connected disabilities was not 
pending at the time of the veteran's death.  The appellant 
has not contended that the existing rating determinations 
during the veteran's lifetime reflected clear and 
unmistakable error, nor has she alleged any facts that would 
entitle her to DIC benefits under § 1318.  

In cases such as this, where the law is dispositive, a denial 
of the claim is in order because of the absence of legal 
merit.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



